

117 S2015 IS: Travel Optimization by Updating and Revitalizing Infrastructure to Support Mobilization Act
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2015IN THE SENATE OF THE UNITED STATESJune 10, 2021Ms. Rosen (for herself, Mr. Wicker, Ms. Klobuchar, Mr. Scott of Florida, Ms. Cortez Masto, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the FAST Act to require an update to the national travel and tourism infrastructure strategic plan, and for other purposes. 1.Short titleThis Act may be cited as the Travel Optimization by Updating and Revitalizing Infrastructure to Support Mobilization Act or the TOURISM Act.2.National travel and tourism infrastructure strategic planSection 1431(e) of the FAST Act (49 U.S.C. 301 note; Public Law 114–94) is amended—(1)by redesignating paragraphs (1) through (7) as subparagraphs (A) though (G), respectively, and indenting appropriately;(2)in the matter preceding subparagraph (A) (as so redesignated)—(A)by striking Not later than 3 years after the date of enactment of this Act and inserting Not later than 180 days after the date of enactment of the TOURISM Act; and(B)by striking plan that includes and inserting the following: “plan—(1)to develop an immediate-term and long-term strategy, including policy recommendations across all modes of transportation, for the Department and other agencies to use infrastructure investments to revive the travel and tourism industry and the overall travel and tourism economy in the wake of the COVID–19 pandemic; and(2)that includes; and(3)in paragraph (2) (as so redesignated)—(A)in subparagraph (A) (as so redesignated), by inserting , including consideration of the impacts of the COVID–19 pandemic after network; (B)in subparagraph (D) (as so redesignated), by inserting of regional significance after corridors; (C)in subparagraph (F) (as so redesignated), by striking and at the end;(D)in subparagraph (G) (as so redesignated), by striking the period at the end and inserting ; and; and(E)by adding at the end the following:(H)an identification of possible infrastructure investments that create recovery opportunities for small, underserved, minority, and rural businesses in the travel and tourism industry, including efforts to preserve and protect the scenic but often less-traveled roads that promote tourism and economic development throughout the country..